                                                     1   FELICIA GALATI, ESQ.
                                                         Nevada Bar No. 7341
                                                     2   OLSON, CANNON, GORMLEY
                                                         ANGULO & STOBERSKI
                                                     3
                                                         9950 West Cheyenne Avenue
                                                     4   Las Vegas, NV 89129
                                                         fgalati@ocgas.com
                                                     5   Telephone: 702-384-4012
                                                         Facsimile: 702-383-0701
                                                     6
                                                         Attorneys for Defendants
                                                     7   CLARK COUNTY DEPARTMENT OF FAMILY
                                                         SERVICES, SHAY RIGGS-HORN and ASHLEY
                                                     8   DURROUGH
                                                     9

                                                    10                              UNITED STATES DISTRICT COURT

                                                    11                                      DISTRICT OF NEVADA
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12
                        Telecopier (702) 383-0701




                                                          BRUCE WOLF, as Litigation Guardian Ad
                                                    13
             9950 West Cheyenne Avenue
              A Professional Corporation




                                                          Litem for C.A.R., D.O.B.: 1/19/2002, C.J.R.,
               Las Vegas, Nevada 89129




                                                          D.O.B.: 1/17/2005 and G.Y.R., D.O.B:               CASE NO. 2:17-cv-02084-JCM-NJK
                    Law Offices of




                                                    14
                                                          10/7/2006,
                                                    15                                 Plaintiffs,
     (702) 384-4012




                                                                                                             STIPULATION AND ORDER
                                                    16
                                                                 vs.                                         TO EXTEND DEPOSITION DEADLINE
                                                    17                                                       (Fifth Request)
                                                          CLARK COUNTY, SHAY RIGGS-HORN,
                                                    18    ASHLEY DURROUGH, TROY
                                                          ARMSTRONG AND JOHN AND JANE
                                                    19
                                                          DOES 1-10.
                                                    20

                                                    21                                 Defendants.

                                                    22

                                                    23          Pursuant to FRCP 6 and FRCP 26, the parties, by and through their respective counsel of
                                                    24
                                                         record, hereby stipulate and agree to jointly move this Court for an Order to:
                                                    25
                                                                1.      Extend the date for Defendants to depose Plaintiffs’ experts from April 28, 2019
                                                    26

                                                    27   to May 31, 2019.

                                                    28


                                                                                                         1
                                                                 2.     Extend the date for rebuttal expert disclosures from May 28, 2019 to June 29,
                                                     1

                                                     2   2019.

                                                     3   I.      DISCOVERY COMPLETED
                                                     4
                                                                 Plaintiffs and Defendants have made initial and various supplemental witness and
                                                     5
                                                         document disclosures, exchanged written discovery and responded thereto, taken depositions,
                                                     6
                                                         Defendants have filed motions for summary judgment, and Plaintiffs have made partial initial
                                                     7

                                                     8   expert disclosures.

                                                     9   II.     GROUNDS FOR DISCOVERY EXTENSION:
                                                    10
                                                                 On January 8, 2019, this Court entered an Order (ECF No.132) establishing the
                                                    11
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                         following expert discovery deadlines:
                                                    12
                        Telecopier (702) 383-0701




                                                    13           x      Initial expert disclosure: February 26, 2019
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129




                                                                 x      Defendants’ expert disclosure: March 28, 2019
                    Law Offices of




                                                    14

                                                    15           x      Defendants’ deadline to depose Plaintiff’s experts: April 28, 2019
     (702) 384-4012




                                                    16           x      Rebuttal expert deadline: May 28, 2019
                                                    17

                                                    18
                                                                 On January 25, 2019, Plaintiffs’ attorneys advised Defendants’ attorney that their expert

                                                    19   – Jane Ramon – is only available for deposition in Massachusetts the week of February 11 to 15,
                                                    20   and the week of March 11 to 15. Ms. Ramon is unavailable from March 22 through to early
                                                    21
                                                         May. This Court’s Order, supra, allowed Defendants’ 30 days from their expert disclosure date
                                                    22
                                                         of March 28, 2019 to April 28, 2019, within which to depose Plaintiffs’ experts. Ms. Ramon’s
                                                    23
                                                         availability and unavailability interferes with the deadline set by this Court and deprives
                                                    24

                                                    25   Defendants of the time this Court allowed Defendants to complete Plaintiffs’ expert depositions

                                                    26   through no fault on Defendants’ part.      Based on all of the above, the parties jointly are
                                                    27
                                                         requesting that only the two deadlines below be extended, by 33 days, as follows:
                                                    28


                                                                                                         2
                                                                 1.     Extend Defendants’ deadline to depose Plaintiff’s experts to May 31, 2019
                                                     1
                                                                 2.     Extend the rebuttal expert deadline to June 29, 2019
                                                     2

                                                     3
                                                         This request is being made well before 21 days before the expiration of the relevant deadlines
                                                     4
                                                         and as soon as possible after Plaintiffs disclosed the expert issue to Defendants and the parties
                                                     5
                                                         conferred about it. Local Rule 26-4 and Local Rule IA 6-1. There is good cause for the
                                                     6

                                                     7   requested extension of two discovery deadlines due to Plaintiffs’ expert’s unavailability for a

                                                     8   period of time. Id. Therefore, the parties hereby stipulate and request that this Court extend two
                                                     9
                                                         of the expert discovery deadlines due to the special circumstances indicated above that support
                                                    10
                                                         this request. In light of all of the above, the parties agree that in the interests of fairness and
                                                    11
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                         given this Court’s Order, the expert’s unavailability and the travel required for the expert’s
                                                    12
                        Telecopier (702) 383-0701




                                                    13   deposition, that there is good cause to extend the deadlines.
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129
                    Law Offices of




                                                    14    III.   DISCOVERY THAT REMAINS TO BE COMPLETED:
                                                    15
                                                                 Plaintiffs have made partial initial expert disclosures. However, they have until February
     (702) 384-4012




                                                    16
                                                         26, 2019 to complete their initial disclosures. Defendants have until March 28, 2019 to make
                                                    17
                                                         their expert disclosures; and Defendants have until April 28, 2019 to take Plaintiffs’ experts’
                                                    18

                                                    19   depositions. The parties have until May 28, 2019 to make rebuttal expert disclosures.

                                                    20   IV.     PROPOSED SCHEDULE FOR COMPLETING DISCOVERY:
                                                    21           The parties have agreed to extend the following expert discovery deadlines, by 33 days,
                                                    22
                                                         as set forth below:
                                                    23
                                                                 1.     Extend the date for Defendants to depose Plaintiffs’ experts from April 28, 2019
                                                    24

                                                    25
                                                                        to May 31, 2019.

                                                    26   ///
                                                    27

                                                    28


                                                                                                          3
                                                                 2.    Extend the date for rebuttal expert disclosures from May 28, 2019 to June 28,
                                                     1

                                                     2   2019.

                                                     3   DATED: February 4th, 2019                       DATED: February 4th, 2019
                                                     4

                                                     5      /s/ Justin L. Wilson, Esq.                        /s/ Allen M. Ressler, Esq.
                                                         Justin L. Wilson, Esq.                          Allen M. Ressler, Esq.
                                                     6   JONES WILSON LLP                                LAW OFFICES OF RESSLER & TESH
                                                         1522 W. Warm Springs Road                       821 Second Ave., Penthouse Suite
                                                     7
                                                         Henderson, Nevada 89014                         Seattle, Washington 98104
                                                     8   jwilson@joneswilson.com                         allen@resslertesh.com
                                                         Attorney for Plaintiffs                         Attorney for Plaintiffs
                                                     9

                                                    10   DATED: February 4th, 2019.
                                                    11
OLSON, CANNON, GORMLEY, ANGULO & STOBERSKI




                                                    12
                        Telecopier (702) 383-0701




                                                           /s/ Felicia Galati, Esq.
                                                    13   Felicia Galati, Esq.
             9950 West Cheyenne Avenue
              A Professional Corporation

               Las Vegas, Nevada 89129




                                                         OLSON, CANNON, GORMLEY,
                    Law Offices of




                                                    14   ANGULO & STOBERSKI
                                                    15   9950 West Cheyenne Avenue
                                                         Las Vegas, Nevada 89129
     (702) 384-4012




                                                    16   fgalati@ocgas.com
                                                         Attorney for Defendants
                                                    17   CLARK COUNTY DEPARTMENT OF
                                                    18
                                                         FAMILY SERVICES, SHAY RIGGS-HORN,
                                                         and ASHLEY DURROUGH
                                                    19

                                                    20

                                                    21
                                                                                                  ORDER
                                                    22
                                                                                        5 day of ____________,
                                                                 IT IS SO ORDERED this ____       February     2019.
                                                    23

                                                    24

                                                    25
                                                                                                   _____________________________________
                                                    26
                                                                                                   UNITED STATES MAGISTRATE JUDGE
                                                    27

                                                    28


                                                                                                     4
